Mr. Justice Smith delivered the opinion of the court. Abstract of the Decision. 1. Injunction, § 177*—when bill shows offer to do equity. A bill to restrain the collection of a demand by a suit, alleging that the defendants are nonresidents and are insolvent, is not demurrable on the ground that the complainant does not offer to do equity when such complainant sets up a claim in excess of any amount due the defendants. 2. Injunction, § 177*—when bill not demurrable. A bill to restrain a suit to collect a certain demand, and setting up a claim in excess of that of the- defendants, held not demurrable in failing to allege that the loss sustained by the complainant was due to defendants’ negligence, it appearing that such loss was due to a failure to insure goods as instructed by the complainant when shipped. 3. Injunction, § 174*—who are proper parties. In a suit to restrain certain defendants from prosecuting an action to collect a claim, on the ground that they were nonresidents and insolvent, the attorneys for such defendants were proper parties. 4. Set-one and becoupment, § 1*—when court of equity may cause set-off. A court of equity may under special circumstances, interfere and cause a set-off where a court of law can afford .no relief. 5. Injunction, § 194*—what are requisites of bill. Insolvency is a distinct equitable ground of set-off, and in a bill to enjoin the collection of a debt by nonresidents who are insolvent, setting up a claim in excess of that sought to be collected by such nonresidents, it is not necessary to allege that the individual members of der .fendant firm are insolvent. 6. Injunction, § 194*—when bill for set-off need not show liquidated demand. In a suit to enjoin the prosecution of an action to collect a debt by nonresidents and setting up a claim in excess of that sought to be collected by such nonresidents, it is not necessary that the complainant’s demand should be liquidated by a judgment, when the insolvency of the defendants is admitted.